                          1:16-cv-01322-MMM # 98                     Page 1 of 2
                                                                                                                           E-FILED
                                                                                     Friday, 23 October, 2020 10:33:11 AM
                                                                                              Clerk, U.S. District Court, ILCD




                             UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF ILLINOIS
                                            SHIG YASUNAGA
                                            CLERK OF COURT

                                                 TEL: 217.492.4020

10/23/2020

Mr. Kevin McDermott
500 6th St.
Springfield, IL 62701

RE: Frederick Harris v Nicholas Molinero, Et Al, Case # 16-1322

Dear Mr. McDermott:

        You have been recruited to represent an indigent pro se prisoner as Guardian Ad Litem in
the above captioned civil rights case pending in this court. Please enter your appearance on
behalf of the plaintiff at your earliest convenience. Promptly following the filing of an
appearance, counsel shall communicate with the newly-represented party concerning the action.
In addition to a full discussion of the merits of the dispute, counsel shall explore with the party
any possibilities of resolving the dispute.

         Within thirty (30) days of judgment or dismissal in the case, you may electronically file a
motion for reimbursement of out-of pocket-expenses. A “Request for Reimbursement from the
District Court Fund voucher” is attached to the Plan for Recruitment of Counsel for Indigent
Parties in Certain Civil Cases (go to www.ilcd.uscourts.gov to the Pro Bono Section on the
homepage). The voucher should be electronically filed as “Motion for Reimbursement of Out-of-
Pocket Expenses.” There is a cap of $1,000 in expenses for attorneys, law students and Guardian
Ad Litems representing an indigent party. Reimbursement of expenses is within the discretion of
the judges with a full range of matters to be taken into consideration, including the
reasonableness of the expenditure taken in the context of both the nature and validity of the
litigation. If, during your representation of plaintiff, lodging is necessary, please try to obtain a
government rate or the lowest rate possible. In addition, no expert witness fees will be approved
for reimbursement from the District Court Fund without the Court’s prior approval of the




    Peoria Division           Urbana Division                Springfield Division             Rock Island Division
    100 N.E. Monroe St.       201 S. Vine St.                600 E. Monroe St.                (Temporarily relocated for
    Room 305                  Room 218                       Room 151                         mail and hearings to):
    Peoria, IL 61602          Urbana, IL 61802               Springfield, IL 62701            131 E. 4th Street, Rm 250
    309.671.7117              217.373.5830                   217.492.4020                     Davenport, IA 52801
                                                                                              309.793.5778
                             1:16-cv-01322-MMM # 98          Page 2 of 2


retention of that expert. Therefore, you should not incur any expert witness fees without first
seeking the Court’s approval. Note that attorney’s fees are never reimbursable.

Finally, you should examine the docket sheet for the case on the CM/ECF system to familiarize
yourself with events in the case to date. For documents not available on the electronic system,
please send the clerk’s office a written request for copies. You may request an exemption from
the fees imposed by the Electronic Public Access fee schedule adopted by the Judicial
Conference of the United States to avoid any burden of paying fees associated with accessing
PACER for this case. If you apply for and receive a PACER exemption, you will be required to
apply for an additional PACER account. When applying for the secondary account, you will
need to identify this account by adding “-PROBONO” to your last name. For example, Smith-
PROBONO. If you would like to request this exemption, you should file a motion in the case
asking the Court to grant a PACER exemption for the purpose of this case only.

       If you have any questions, please contact the Pro Bono Coordinator, Denise Koester, at
(217) 492-4027 or Denise_Koester@ilcd.uscourts.gov


Very truly yours,

S/Shig Yasunaga

Shig Yasunaga
Clerk, U.S. District Court




    Peoria Division            Urbana Division       Springfield Division      Rock Island Division
    100 N.E. Monroe St.        201 S. Vine St.       600 E. Monroe St.         211 19th St.
    Room 309                   Room 218              Room 151                  Room 40
    Peoria, IL 61602           Urbana, IL 61802      Springfield, IL 62701     Rock Island, IL 61201
    309.671.7117               217.373.5830          217.492.4020              309.793.5778
